Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,508. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

17/409,937
11,132,508
36. A computer-implemented method for transmitting electronic content to user devices, the method comprising the following operations using one or more processors: 
receiving electronic content with one or more content terms; 


determining one or more keywords by parsing the one or more content terms; 



receiving first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user; 


parsing one or more keywords from the social contact data; 


and transmitting the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts.

37. The method of claim 36, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
38. The method of claim 36, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
39. The method of claim 38, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user.
40. The method of claim 38, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data.
41. The method of claim 38, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords.
42. The method of claim 36, further includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user.
43. The computer-implemented method of claim 36 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.
44. A system for transmitting electronic content to user devices, the system comprising: at least one non-transitory storage medium storing instructions; and at least one processor that executes the instructions to perform operations including: receiving electronic content with one or more content terms; determining one or more keywords by parsing the one or more content terms; receiving first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user; parsing one or more keywords from the social contact data; and transmitting the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contact.









45. The system of claim 44, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
46. The system of claim 44, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
47. The system of claim 46, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user.
48. The system of claim 46, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data.
49. The system of claim 46, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords.
50. The system of claim 44, wherein determining at least one user-community keyword includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user.
51. The system of claim 44 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.
52. A non-transitory computer readable medium storing instructions for transmitting electronic content to user devices, the instructions, which, when executed by at least one processor, cause the at least one processor to: receive electronic content with one or more content terms; determine one or more keywords by parsing the one or more content terms; receive first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user; parse one or more keywords from the social contact data; and transmit the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contact.









53. The non-transitory computer-readable medium of claim 52, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
54. The non-transitory computer-readable medium of claim 52, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
55. The system of claim 52 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.


1. A computer-implemented method for transmitting electronic content to user devices, the method comprising the following operations using one or more processors: 
receiving, by a server processor via an electronic communications network, one or more electronic communication elements from a first user device of a first user, the one or more electronic communication elements including content with one or more content terms; 
determining, by the server processor, one or more keywords by parsing the one or more content terms based on latent semantic indexing; 
storing the one or more keywords and their association with the first user in a storage device associated with the server processor;
 receiving first user community information from the first user device of the first user, the first user community information including connection information of one or more social contacts of the first user; 
based on the first user community information received from the first user device, determining, by the server processor, first community-level keyword data by parsing one or more keywords of the one or more social contacts of the first user, wherein the one or more keywords of the one or more social contacts are retrieved from the storage device; 
and transmitting, by the server processor, the one or more keywords of the one or more social contacts to the first user device, the transmitted one or more keywords of the one or more social contacts configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts.
2. The method of claim 1, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
3. The method of claim 1, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
4. The method of claim 3, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user.
5. The method of claim 3, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data.
6. The method of claim 3, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords.
7. The method of claim 1, further includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user.
8. The computer-implemented method of claim 1 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.
9. A system for transmitting electronic content to user devices, the system comprising: at least one non-transitory storage medium storing instructions; and at least one processor that executes the instructions to perform operations including: receiving, by a server processor via an electronic communications network, one or more electronic communication elements from a first user device of a first user, the one or more electronic communication elements including content with one or more content terms; determining, by the server processor, one or more keywords by parsing the one or more content terms based on latent semantic indexing; storing the one or more keywords and their association with the first user in a storage device associated with the server processor; receiving first user community information from the first user device of the first user, the first user community information including connection information of one or more social contacts of the first user; based on the first user community information received from the first user device, determining, by the server processor, first community-level keyword data by parsing one or more keywords of the one or more social contacts of the first user, wherein the one or more keywords of the one or more social contacts are retrieved from the storage device; and transmitting, by the server processor, the one or more keywords of the one or more social contacts to the first user device, the transmitted one or more keywords of the one or more social contacts configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts.
10. The system of claim 9, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
11. The system of claim 9, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
12. The system of claim 11, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user.
13. The system of claim 11, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data.
14. The system of claim 11, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords.
15. The system of claim 9, wherein determining at least one user-community keyword includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user.
16. The system of claim 9 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.
17. A non-transitory computer readable medium storing instructions for transmitting electronic content to user devices, the instructions, which, when executed by at least one processor, cause the at least one processor to: receive, by a server processor via an electronic communications network, one or more electronic communication elements from a first user device of a first user, the one or more electronic communication elements including content with one or more content terms; determine, by the server processor, one or more keywords by parsing the one or more content terms based on latent semantic indexing; store, the one or more keywords and their association to the first user in a storage device associated with the server processor; receive first user community information from the first user device of the first user, the first user community information including connection information of one or more social contacts of the first user; based on the first user community information received from the first user device, determine, by the server processor, first community-level keyword data by parsing one or more keywords of the one or more social contacts of the first user, wherein the one or more keywords of the one or more social contacts are retrieved from the storage device; and transmit, by the server processor, the one or more keywords of the one or more social contacts to the first user device, the transmitted one or more keywords of the one or more social contacts configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts.
18. The non-transitory computer-readable medium of claim 17, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
19. The non-transitory computer-readable medium of claim 17, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
20. The system of claim 17 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.


Claims 36-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,220. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

16/417,016
Patent No. 10,339,220
36. A computer-implemented method for transmitting electronic content to user devices, the method comprising the following operations using one or more processors: 
receiving electronic content with one or more content terms; 
determining one or more keywords by parsing the one or more content terms; 

receiving first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user; 



parsing one or more keywords from the social contact data; 












and transmitting the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts.



37. The method of claim 36, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
38. The method of claim 36, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
39. The method of claim 38, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user.
40. The method of claim 38, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data.
41. The method of claim 38, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords.
42. The method of claim 36, further includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user.
43. The computer-implemented method of claim 36 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.


44. A system for transmitting electronic content to user devices, the system comprising: at least one non-transitory storage medium storing instructions; and at least one processor that executes the instructions to perform operations including: 
receiving electronic content with one or more content terms; determining one or more keywords by parsing the one or more content terms; receiving first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user; 


parsing one or more keywords from the social contact data;













and transmitting the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contact.




45. The system of claim 44, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
46. The system of claim 44, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
47. The system of claim 46, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user.
48. The system of claim 46, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data.
49. The system of claim 46, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords.



50. The system of claim 44, wherein determining at least one user-community keyword includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user.
51. The system of claim 44 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.

52. A non-transitory computer readable medium storing instructions for transmitting electronic content to user devices, the instructions, which, when executed by at least one processor, cause the at least one processor to: receive electronic content with one or more content terms; determine one or more keywords by parsing the one or more content terms; receive first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user; parse one or more keywords from the social contact data; and transmit the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contact.









53. The non-transitory computer-readable medium of claim 52, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms.
54. The non-transitory computer-readable medium of claim 52, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user.
55. The system of claim 52 further comprising: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities; and applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user.


  1. A computer-implemented method for use in an electronic communications network, the method comprising the following operations using one or more processors: 




identifying a user community associated with a first user, the user community including a plurality of users of the electronic communications network and being based in part on social networking connections of the first user; 
determining a user-community keyword associated with the identified user community, the determining including: 

parsing, via one or more processors, content of at least one electronic communication of the plurality of users of the user community to identify one or more terms used in the electronic communication; 

determining keyword data based on the terms identified in the electronic communications of the user community; 
and determining at least one user-community keyword associated with the user community based on the keyword data of the plurality of users; 
identifying one or more terms that appear more frequently in the electronic communications of the plurality of users of the user-community compared to other user-communities; applying a weighting algorithm to the one or more terms that appear more frequently, whereby more weight is applied at least to terms identified in more recent electronic communications between users in the user-community; 
and presenting, via a network, in association with a display of electronic communications between users of the user community, the at least one user-community keyword to the first user, the at least one user-community keyword being selectable by the first user to access content stored in a content storage component that is associated with the user-community keyword. 
 



2. The method of claim 1, wherein determining keyword data includes: storing a record of the one or more identified terms in association with the first user. 

3. The method of claim 2, wherein determining keyword data includes: comparing the terms identified in the electronic communications with data of a news source to identify potentially relevant keyword data. 

4. The method of claim 2, further comprising: generating a frequency vector associating the one or more terms with a parameter indicative of a frequency of use of the one or more terms. 
 
5. The method of claim 1, wherein determining at least one user-community keyword includes: determining a frequency of terms associated collectively with each user of the user community. 
 
6. The method of claim 5, wherein determining at least one user-community keyword further includes: 

applying a weighting algorithm to the determined frequency of terms, whereby more weight is applied at least to terms identified in electronic communications between two members of the user community. 
    

12. A computer-implemented system for use in an electronic communications network, the system comprising: at least one non-transitory storage medium storing instructions; 
and at least one processor that executes the instructions to perform operations including: 

identifying a user community associated with a first user, the user community including a plurality of users of the electronic communications network and being based in part on social networking connections of the first user; 
determining a user-community keyword associated with the identified user community, the determining including: 
parsing, via one or more processors, content of at least one electronic communication of the plurality of users of the user community to identify one or more terms used in the electronic communication; 

determining keyword data based on the terms identified in the electronic communications of the user community; 
and determining at least one user-community keyword associated with the user community based on the keyword data of the plurality of users; 
identifying one or more terms that appear more frequently in the electronic communications of the plurality of users of the user-community compared to other user-communities; applying a weighting algorithm to the one or more terms that appear more frequently, whereby more weight is applied at least to terms identified in more recent electronic communications between users in the user-community; 
and presenting, via network, in association with a display of electronic communications between users of the user community, the at least one user-community keyword to the first user, the at least one user-community keyword being selectable by the first user to access content stored in a content storage component that is associated with the user-community keyword. 
 


 









14. The system of claim 13, wherein the operations performed by the at least one processor for determining keyword data of the plurality of users include: comparing the terms identified in the electronic communications with data of a news source to identify potentially relevant keyword data. 
 13. The system of claim 12, wherein the operations performed by the at least one processor for determining keyword data include: storing a record of the one or more identified terms in association with the first user; and generating a frequency vector associating the one or more terms with a parameter indicative of a frequency of use of the one or more terms.
15. The system of claim 12, wherein the operations performed by the at least one processor for determining at least one user-community keyword include: determining a frequency of terms associated collectively with each user of the user community. 
  16. The system of claim 15, wherein the operations performed by the at least one processor for determining at least one user-community keyword further include: applying a weighting algorithm to the determined frequency of terms, whereby more weight is applied at least to terms identified in electronic communications between two members of the user community. 



 18. A non-transitory computer-readable storage medium containing instructions, which, when executed by at least one processor, cause the at least one processor to: 


identify a user community associated with a first user, the user community including a plurality of users of the electronic communications network and being based in part on social networking connections of the first user; 

determine a user-community keyword associated with the identified user community, the determining including: 
parse, via one or more processors, content of at least one electronic communication of the plurality of users of the user community to identify one or more terms used in the electronic communication; 
determine keyword data based on the terms identified in the electronic communications of the user community;
 and determine at least one user-community keyword associated with the user community based on the keyword data of the plurality of users; 
identify one or more terms that appear more frequently in the electronic communications of the plurality of users of the user community compared to other user-communities; apply a weighting algorithm to the one or more terms that appear more frequently, whereby more weight is applied at least to terms identified in more recent electronic communications between users in the user-community; 
and present, via a network, in association with a display of electronic communications between users of the user community, the at least one user-community keyword to the first user, the at least one user-community keyword being selectable by the first user to access content stored in a content storage component that is associated with the user-community keyword. 



Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 36-42, 44-50 and 52-54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hirshberg U.S. PAP 2008/0147487 A1.

Regarding claim 36 Hirshberg teaches a computer-implemented method for transmitting electronic content to user devices (methods and apparatus for implementing techniques for conversational advertising, see abstract), the method comprising the following operations using one or more processors: 
receiving electronic content with one or more content terms (content can be gathered from blogs indexed, searched and retrieved using mechanisms and parameters such as keywords, tags, links indexes and classification schemes, see par. [0038]); 
determining one or more keywords by parsing the one or more content terms (tracking site sends a crawler to the URL to parse information found there for the purpose of indexing the information, see par. [0075]); 
receiving first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user (the conversation monitoring module contains a filtering module, see par. [0037]; filtering module can define a social network of the user and conversation data can be selected from that blog as having more relevance to the user, see par. [0053]);
parsing one or more keywords from the social contact data (various content of interest can be identified from a list of blogs to be monitored and conversations having certain keywords, see par. [0039]); 
and transmitting the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts (advertisement content is determined based on conversation data, see par. [0045]; ad unit contains a prompt with a link to another website for a user to click through, see par. [0041]).
Regarding claim 37 Hirshberg teaches the method of claim 36, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms (a relevance weight may be assigned to the document with reference to the authors relative authority inside that category, see par. [0088]).


Regarding claim 38 Hirshberg teaches the method of claim 36, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user (the content determining module 128 provides an ad customization process capable of crafting an ad for an individual user, that is, audience member, based on a user profile, see par. [0045]).
Regarding claim 39 Hirshberg teaches the method of claim 38, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user (filter the search results according to parameters such as URLs, keywords, designated tags, user profiles, see par. [0054]).
Regarding claim 40 Hirshberg teaches the method of claim 38, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data (news site posts a new article tracking site sends crawler to parse information, see par. [0075]).
Regarding claim 41 Hirshberg teaches the method of claim 38, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords (the filtering module can apply metrics such as term frequency and term density, see par. [0064]).
Regarding claim 42 Hirshberg teaches the method of claim 36, further includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user (the filtering module can apply metrics such as term frequency as well as authority based metrics such as identifying authors who publish with designated frequency, see par. [0064]).
Regarding claim 44 Hirshberg teaches a system for transmitting electronic content to user devices, the system comprising: at least one non-transitory storage medium storing instructions (methods and apparatus, including computer program products, implementing and using techniques for conversational advertising, see abstract); and at least one processor that executes the instructions to perform operations (programmable processor, see par. [0155]) including: 
receiving electronic content with one or more content terms (content can be gathered from blogs indexed, searched and retrieved using mechanisms and parameters such as keywords, tags, links indexes and classification schemes, see par. [0038]); 
determining one or more keywords by parsing the one or more content terms (tracking site sends a crawler to the URL to parse information found there for the purpose of indexing the information, see par. [0075]); 
receiving first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user (the conversation monitoring module contains a filtering module, see par. [0037]; filtering module can define a social network of the user and conversation data can be selected from that blog as having more relevance to the user, see par. [0053]);
parsing one or more keywords from the social contact data (various content of interest can be identified from a list of blogs to be monitored and conversations having certain keywords, see par. [0039]); 
and transmitting the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts (advertisement content is determined based on conversation data, see par. [0045]; ad unit contains a prompt with a link to another website for a user to click through, see par. [0041]).

Regarding claim 45 Hirshberg teaches the system of claim 44, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms (a relevance weight may be assigned to the document with reference to the authors relative authority inside that category, see par. [0088]).
.
Regarding claim 46 Hirshberg teaches the system of claim 44, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user (the content determining module 128 provides an ad customization process capable of crafting an ad for an individual user, that is, audience member, based on a user profile, see par. [0045])..
Regarding claim 47 Hirshberg teaches the system of claim 46, further comprising: generating a user profile based on the storing of the one or more keywords associated with the first user in order to make recommendations or personalize an online experience for at least the first user (filter the search results according to parameters such as URLs, keywords, designated tags, user profiles, see par. [0054]).
Regarding claim 48 Hirshberg teaches the system of claim 46, further including: comparing the one or more content terms in the one or more electronic communication elements with data of a news source to identify potentially relevant keyword data (news site posts a new article tracking site sends crawler to parse information, see par. [0075]).
Regarding claim 49 Hirshberg teaches the system of claim 46, further comprising: generating a frequency vector associating the one or more keywords with a parameter indicative of a frequency of use of the one or more keywords (the filtering module can apply metrics such as term frequency and term density, see par. [0064]).
Regarding claim 50 Hirshberg teaches the system of claim 44, wherein determining at least one user-community keyword includes: determining a frequency of terms associated with each of the one or more keywords of the one or more social contacts of the first user (the filtering module can apply metrics such as term frequency as well as authority-based metrics such as identifying authors who publish with designated frequency, see par. [0064]).
Regarding claim 52 Hirshberg teaches a non-transitory computer readable medium storing instruction for transmitting electronic content to user devices, the instructions, which, when executed by at least one processor (suitable storage medium, see par. [0032], cause the at least one processor to: 
receive electronic content with one or more content terms (content can be gathered from blogs indexed, searched and retrieved using mechanisms and parameters such as keywords, tags, links indexes and classification schemes, see par. [0038]); 
determine one or more keywords by parsing the one or more content terms (tracking site sends a crawler to the URL to parse information found there for the purpose of indexing the information, see par. [0075]); 
receive first social contact data from the first user device of the first user, the first social contact data including social contact information of one or more social contacts of the first user (the conversation monitoring module contains a filtering module, see par. [0037]; filtering module can define a social network of the user and conversation data can be selected from that blog as having more relevance to the user, see par. [0053]);
parse one or more keywords from the social contact data (various content of interest can be identified from a list of blogs to be monitored and conversations having certain keywords, see par. [0039]); 
and transmit the one or more keywords to the first user device, the transmitted one or more keywords configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts (advertisement content is determined based on conversation data, see par. [0045]; ad unit contains a prompt with a link to another website for a user to click through, see par. [0041]).
Regarding claim 53 Hirshberg teaches the non-transitory computer-readable medium of claim 52, wherein parsing one or more keywords of the one or more social contacts of the first user includes parsing by one of one or more statistical analyses and weighting algorithms (a relevance weight may be assigned to the document with reference to the authors relative authority inside that category, see par. [0088]).
Regarding claim 54 Hirshberg teaches the non-transitory computer-readable medium of claim 52, wherein: storing the one or more keywords associated with the first user further includes associating the one or more keywords to a user profile of the first user (the content determining module 128 provides an ad customization process capable of crafting an ad for an individual user, that is, audience member, based on a user profile, see par. [0045]).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 43, 51, 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirshberg U.S. PAP 2008/0147487 A1, in view of Shah U.S. PAP 2006/0129455 A1.


Regarding claim 43 Hirshberg teaches the computer implemented method of claim 36, wherein determining at least one user-community keyword further includes: 
applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user (a relevance weight may be assigned to the document with reference to the authors relative authority inside that category, see par. [0088]).
However Hirshberg does not teach : identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities.
In the same field of endeavor Shah teaches a method for advertising to users of text messaging, see abstract. A list of keywords is generated after analyzing the content of the text messages.  The text messages may be analyzed in whole (the entire log of messages during a communication from a particular user or all users combined) or in part (the last message sent by a particular user).  There are numerous methods that may be employed in generated a list of keywords: one method could involve keeping only noun words from the messages while another could determine a single keyword for the messages based on word frequency.  The list of keywords is then compared against keywords associated with advertisements to determine which advertisement is relevant to the messages.  A single or multiple advertisements are then associated with the messages and delivered to the product so that they may be displayed to the user(s).  The advertisements can be displayed to an individual user or may be displayed to the entire group of participants, see par. [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Hirshberg invention with the teachings of Shah for the benefit of providing advertisements after analyzing the content of users messages, see par. [0015].

Regarding claim 51 Hirshberg teaches the system of claim 44 further comprising: 
applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user (a relevance weight may be assigned to the document with reference to the authors relative authority inside that category, see par. [0088]).
However Hirshberg does not teach: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities.
In the same field of endeavor Shah teaches a method for advertising to users of text messaging, see abstract. A list of keywords is generated after analyzing the content of the text messages.  The text messages may be analyzed in whole (the entire log of messages during a communication from a particular user or all users combined) or in part (the last message sent by a particular user).  There are numerous methods that may be employed in generated a list of keywords: one method could involve keeping only noun words from the messages while another could determine a single keyword for the messages based on word frequency.  The list of keywords is then compared against keywords associated with advertisements to determine which advertisement is relevant to the messages.  A single or multiple advertisements are then associated with the messages and delivered to the product so that they may be displayed to the user(s).  The advertisements can be displayed to an individual user or may be displayed to the entire group of participants, see par. [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Hirshberg invention with the teachings of Shah for the benefit of providing advertisements after analyzing the content of users messages, see par. [0015].

Regarding claim 55 Hirshberg teaches the system of claim 52 further comprising: 
applying a weighting algorithm to the one or more keywords that appear more frequently, whereby more weight is applied at least to keywords identified in more recent electronic communication elements between one or more of the social contacts of the first user (a relevance weight may be assigned to the document with reference to the authors relative authority inside that category, see par. [0088]).
However Hirshberg does not teach: identifying one or more keywords that appear more frequently in the electronic communication elements of the one or more social contacts compared to other user-communities.
In the same field of endeavor Shah teaches a method for advertising to users of text messaging, see abstract. A list of keywords is generated after analyzing the content of the text messages.  The text messages may be analyzed in whole (the entire log of messages during a communication from a particular user or all users combined) or in part (the last message sent by a particular user).  There are numerous methods that may be employed in generated a list of keywords: one method could involve keeping only noun words from the messages while another could determine a single keyword for the messages based on word frequency.  The list of keywords is then compared against keywords associated with advertisements to determine which advertisement is relevant to the messages.  A single or multiple advertisement are then associated with the messages and delivered to the product so that they may be displayed to the user(s).  The advertisements can be displayed to an individual user or may be displayed to the entire group of participants, see par. [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Hirshberg invention with the teachings of Shah for the benefit of providing advertisements after analyzing the content of user’s messages, see par. [0015].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Ramer ‘048 teaches method and system for distributing advertisements within an application and uses social networking, see par. [0242] and abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656